 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7
      SHARON ELAINE BURLESON,
                                                       CASE NO. C18-0513RSL
 8
                           Plaintiff,
 9
                    v.                                 ORDER GRANTING
                                                       EXTENSIONS OF TIME
10
      SECURITY PROPERTIES
11
      RESIDENTIAL, LLC, et al.,
12
                           Defendants.
13

14          This matter comes before the Court on “Security Properties Residential LLC and
15   Amy Simpson’s Motion for Extension of Time to Answer Plaintiff’s Second Amended
16   Complaint” (Dkt. # 77) and plaintiff’s “Motion and Order to Extend Deadline Until
17   February 5, 2019” (Dkt. # 78). The motions are GRANTED.
18          The deadline by which plaintiff must file a motion for leave to file a third
19   amended complaint is hereby extended to February 5, 2019. In order to keep this case
20   moving forward, no further extensions of this deadline will be granted.
21          If plaintiff fails to file a motion for leave to amend by February 5, 2019,
22   defendants shall respond to the Second Amended Complaint on or before February 19,
23   2019. If the Court denies plaintiff’s anticipated motion for leave to file a third amended
24   pleading, defendants shall respond to the Second Amended Complaint within fourteen
25   days of that denial. If leave to amend is granted, defendants shall respond to the third
26
     ORDER REGARDING MOTIONS
     TO EXTEND TIME
 1   amended complaint without fourteen days of the amendment.
 2

 3         Dated this 25th day of January, 2019.
 4
                                             A
 5                                           Robert S. Lasnik
                                             United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER REGARDING MOTIONS
     TO EXTEND TIME
                                              -2-
